Citation Nr: 1747230	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for upper respiratory infections. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for dermatitis.

6.  Entitlement to service connection for right ankle degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991 and had additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony before the undersigned during a November 2016 travel Board hearing; a transcript of the hearing is associated with the record.  During this hearing, the record was held open for 60 days; subsequently, the Veteran submitted medical records in December 2016.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

At the outset, the Board notes that in October 2013 the Veteran withdrew his claims for service connection for his dermatitis, middle finger, and right knee.  However, during the November 2016 Board hearing, the Board took testimony on the issue of service connection for dermatitis.  Since the Board has taken action that would lead the Veteran to believe that the issue of entitlement to service connection for dermatitis remained on appeal, by taking testimony on the issue, the Board will accept jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App. 37, (2009); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  As for the issues regarding service connection for the middle finger and right knee, the appeals were properly withdrawn before certification and are not before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the Veteran's claims are adjudicated.

In regards to the claims for sinusitis and upper respiratory infections, the Veteran asserts that these conditions are caused by service, to specifically include his exposure to burn pits and oil fields.

As service personnel records establish that the Veteran served in South West Asia during the Persian Gulf War, exposure to fumes and chemicals from burning oil wells is consistent with the circumstances of his service.

Service treatment records show complaints of cough, runny nose, congestion and tightness of chest in August 1987.  The Veteran complained of a sore throat and cough in December 1989.

The Veteran was afforded a VA examination in July 2010 and an addendum VA opinion was received in October 2010 in which the VA examiner stated that the Veteran's recurrent upper respiratory infections and sinusitis were diagnosed illnesses and were not related to events that occurred in military service as these conditions manifested themselves several years after separation.

The Board finds that clarification is required from the July/October 2010 VA examiner.  Namely, the VA examiner must address the Veteran's contentions that his sinusitis and upper respiratory infections are related to his exposure to burn pits and oil fields.  As such, an addendum should be sought on remand.

In regards to the claim for tinnitus, the Veteran was afforded a VA examination in September 2010 in which the examiner stated that his tinnitus was not caused by or a result of unprotected military noise exposure and acoustic trauma.  The rationale provided for this opinion was that the Veteran was not experiencing hearing loss, there was normal hearing bilaterally upon entrance into military service, and normal hearing bilaterally upon separation from military service was well documented.  The examiner stated that therefore there was no military service related noise induced hearing pathology at that time for which tinnitus could be medically linked.  There was no documentation of any complaint of tinnitus within the service treatment records.  It was possible that temporary hearing threshold shifts secondary to noise exposure may have occurred given the Veteran's military service.

The Board notes that the Veteran also testified before the undersigned that he had the tinnitus condition since he was in the military.

The Board finds that clarification is required from the September 2010 VA examiner.  Namely, the examiner's opinion does not address any potential direct correlation between noise exposure and the onset of tinnitus, but rather, essentially limited the opinion to whether hearing loss causes tinnitus.  As such, an addendum should be sought on remand.

In regards to the claim for hypertension, Florida Army National Guard records show that in his September 1996 separation examination, hypertension was noted as being diagnosed five months prior.  However, the Veteran testified before the undersigned that he was diagnosed with hypertension in 1991, shortly after his discharge from active duty.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  VA law provides that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6 (c) (1) (2016).  Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101 (24) to exclude INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203 (2016), limiting the type of evidence accepted to verify service dates.

In this case, it does not appear that the AOJ has verified the Veteran's service in the Florida Army National Guard.  As such, the AOJ must follow all appropriate procedures to determine the availability of the Veteran's personnel records, to include determinations of ACDUTRA and INACDUTRA service, and obtain such records and associate them with the electronic claims file accordingly.

Then the AOJ should obtain a medical opinion regarding whether the currently diagnosed hypertension had its onset during any period of active service, within one year of active service, or during a period of ACDUTRA.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regards to the claim for dermatitis, service treatment records show an emergency room care and treatment note in August 1987 with complaints of a rash; acute contact dermatitis was diagnosed.  In July 1990 the Veteran also complained of a rash on his left leg for one year.  Florida Army National Guard records also show that in his September 1996 separation examination, a rash on his left arm and sides was noted.

The Veteran was afforded a VA examination in July 2010 in which an onset of skin rashes was noted in 1992.  The Veteran was diagnosed with nonspecific dermatitis.  The examiner stated that the Veteran's nonspecific dermatitis was not related to events that occurred in military service as he was seen in service on one occasion for a contact dermatitis which resolved.  The examiner stated that no chronicity was noted, and the Veteran was not diagnosed with a chronic dermatitis as contact dermatitis was transitory. The examiner stated that the Veteran denied any skin disease in the separation physical.

The Board finds that clarification is required from the July 2010 VA examiner as service treatment records show onset of complaints of a rash in 1987, the Veteran complained of a skin condition on more than one occasion, and the September 1996 separation examination showed complaints of a rash.  In other words, the VA examiner based the opinion on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating a medical opinion based on incorrect factual premise is not probative).  As such, an addendum opinion should be sought on remand.

In regards to the claim for right ankle degenerative joint disease, right ankle pain was noted in June 1995 after the Veteran fell off of a truck; it was noted to have been incurred in the line of duty during ACDUTRA.

The Veteran was afforded a VA examination in July 2010 in which he was diagnosed with right ankle degenerative joint disease (DJD).  The examiner stated that the Veteran's right ankle DJD was not related to events that occurred in military service.  The examiner stated that there was no chronicity established as the Veteran had a single ankle strain in 1995, he denied bone or arthritic complaints on his separation physical, and the physical examination was negative.  The examiner also stated that there were no post-separation medical visits for right ankle problems.

The Board finds that clarification is required from the July 2010 VA examiner.  Namely, the VA examiner appeared to base this opinion on lack of treatment.  It is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  As such, an addendum opinion should be sought on remand.

On remand, the AOJ must also obtain all current VA medical records and any other private medical records the Veteran identifies.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the National Personnel Record Center and/or another appropriate service entity in order to request that (1) it identify all periods of active duty, ACDUTRA, and INACDUTRA for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  If the dates and character of any period of service cannot be ascertained, a written statement to that effect should be requested for incorporation into the record, and proper notice procedures followed.

2.  Obtain and associate with the electronic claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

3.  Then, afford the Veteran a VA examination to determine the nature and etiology of the claimed hypertension.  Any necessary tests or studies must be conducted.  Access to the electronic claims file, to include a copy of this Remand, must be made available to the examiner, who will acknowledge receipt and review of these materials.

The examiner must specifically address whether it is at least as likely as not (50 percent probability or more) that the hypertension had its onset during any period of active service, within one year of active service, or during a period of ACDUTRA or is otherwise the result of a disease or injury during ACDUTRA service. 

A complete rationale for any opinion expressed should be included in the examination report.

4.  Obtain an addendum opinion regarding the Veteran's sinusitis and upper respiratory infections.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to provide the opinion.  Access to the electronic claims file, to include a copy of this Remand, must be made available to the examiner, who will acknowledge receipt and review of these materials.

The examiner must specifically address the question of whether it is at least as likely as not (50 percent probability or more) the Veteran's sinusitis and upper respiratory infections are related to service, including his exposure to environmental hazards.  In this regard, the VA examiner must discuss the lay statements of record regarding his claimed exposure to burn pits and oil fields.

A complete rationale for any opinion expressed should be included in the examination report.

5.  Obtain an addendum opinion regarding the Veteran's tinnitus.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to provide the opinion.  Access to the electronic claims file, to include a copy of this Remand, must be made available to the examiner, who will acknowledge receipt and review of these materials.

The examiner must specifically address the question of whether it is at least as likely as not (50 percent probability or more) the Veteran's tinnitus is related to or had its onset in service.  In this regard, the VA examiner must discuss the lay statements of record regarding his claim that he had tinnitus since he was in the military.

A complete rationale for any opinion expressed should be included in the examination report.  The examiner should not base his/her opinion solely on the lack of diagnosed hearing loss.

6.  Obtain an addendum opinion regarding the Veteran's dermatitis.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to provide the opinion.  Access to the electronic claims file, to include a copy of this Remand, must be made available to the examiner, who will acknowledge receipt and review of these materials.

The examiner must specifically address the question of whether it is at least as likely as not (50 percent probability or more) the Veteran's dermatitis is related to or had its onset in service.  In this regard, the VA examiner must discuss the aforementioned emergency room care and treatment note in August 1987 with complaints of a rash; acute contact dermatitis was diagnosed; July 1990 complaint of a rash on the left leg for one year; and September 1996 separation examination with a notation of a rash on the left arm and sides.

A complete rationale for any opinion expressed should be included in the examination report.

7.  Obtain an addendum opinion regarding the Veteran's right ankle DJD.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to provide the opinion.  Access to the electronic claims file, to include a copy of this Remand, must be made available to the examiner, who will acknowledge receipt and review of these materials.

The examiner must specifically address the question of whether it is at least as likely as not (50 percent probability or more) the Veteran's right ankle DJD had its onset during any period of active service, within one year of active service, or during a period of ACDUTRA or is otherwise the result of a disease or injury during ACDUTRA service.  In this regard, the VA examiner must discuss the aforementioned June 1995 injury and the Veteran's report of pain in the right ankle since falling off of a truck in 1995.

A complete rationale for any opinion expressed should be included in the examination report.  The examiner should not base his/her opinion solely on the lack of treatment in the aftermath of separation from service.

8.  The AOJ should then ensure the proper completion of the above development.  If any deficiency exists in any examination report, obtain an addendum opinion as necessary.

9.  After undertaking any other development deemed appropriate, the AOJ will readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

